Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, Applicants recite “an inlet tube for a pump device”.  However, it is unclear whether the pump device is considered a part of the instantly claimed invention or not because it is recited in intended use form.  In order to positively recite the pump device as being a structural element of the invention, it is suggested that the claim be amended to recite --a pump device; an inlet tube for the pump device--. 
In claim 10, it is unclear if a structural limitation is being claimed because Applicants a --wherein during operation-- clause.  In order to change this to a positive structural limitation, Applicants would need to amend the claim to recite, --wherein the inlet tube includes a low-pressure region configured to draw the friction fit connector,…--.
In claim 11, line 2, it is unclear whether the pump device is considered a part of the instantly claimed invention or not because it is recited in the descriptive language to the cassette (i.e., as in the cassette is capable of use with a pump device).  In order to positively recite the pump device as being a structural element of the invention, it is suggested that the claim be amended to recite --a cassette which is resusable and the cassette attached to a pump device--. 
In claim 11, page 4, line 3, it is unclear whether the friction-fit connector is considered a part of the instantly claimed invention or not because it is recited in the descriptive language to the outlet of the container.  In order to positively recite the friction-fit connector as being a structural element of the invention, it is suggested that the claim be amended to recite  --the container including an outlet which is at a bottom of the container configured to couple with the pump device; a friction-fit connector coupling the bottom of the container with the pump device--.
In claim 11, page 4, line 6, it is unclear whether the door is considered a part of the instantly claimed invention or not because it is recited in the descriptive language to the dispensing device.  In order to positively recite the door as being a structural element of the invention, it is suggested that the beginning of claim 11, be amended to recite --a cassette which is resuable,….the cassette having a door-- so when the door is mentioned in both instances later in the same claim (pg. 4, lines 6 & 9), “a door” would be changed to --the door--.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 9, line Applicants recite what the roller does and this does not set forth a structural limitation.  It is suggested that the claim be amended to recite, --the roller is configured to slide towards the outlet,…--.  
In claim 10, Applicants recite the process limitation, “during operation, a low-pressure region, …draws the friction fit connector into the inlet tube,…” and so forth.  This does not set forth any structure.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation Not Applied
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: latch mechanism in claim 14.  The latch mechanism does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the routineer in the art would recognize the mechanism to include any known latch or equivalent latch structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a medicine dispensing device using rollers to dispense medicine from the squeezable pouch having a level indicator device:  Kirkland (US4639251).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/1/2022